Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record cited by the Examiner, fail singly or in combination to teach or suggest (inter alias) the following:
A method for performing scheduling of cells, in which a node receives a first information block, sending a second information block and monitoring M1 control channel candidates in a first time window; the first information block indicates a set of scheduled cells; the M1 control channels select the M2 control channel elements; the second information block indicates a combination used by a serving cell included in a first scheduling cell subset, a first sub-carrier interval is used for determining the time length of a multi-carrier symbol in the first time window; the combination used by the first scheduling cell subset used for determining the number of multi-carrier symbols in the first time window; M1 is not greater than a first threshold value, M2 is not greater than a second threshold value; the number of serving cells in the first scheduled cell subset and the number of serving cells in the set of scheduled cells are used to determine the first threshold and the second threshold,  as indicated in independent claim 14.
Independent claims 1 and 8 have similar limitations and allowed for same reasons.

 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        5/6/2022